Citation Nr: 0938264	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for seizures due 
to brain surgery (previously claimed as brain tumor, colloid 
cyst of the third ventricle with obstructive hydrocephalus, 
status post resection resolved, ventriculoperitoneal shunt, 
post-operative seizures, Dilantin hypersensitivity reaction, 
possible mild diffuse cerebral impairment).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 11, 1989, to 
May 10, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran was scheduled to appear before a Veterans Law 
Judge sitting at the RO in March 2008.  However, the Veteran 
did not report to the hearing.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§§ 20.704(d),(e) (2009). 

The Board notes that the Veteran's representative, in his 
January 2008 Statement of Accredited Representative in 
Appealed Case, alleged clear and unmistakable error (CUE) in 
the RO's September 1990 rating decision that denied service 
connection for a brain tumor.  Therefore, such issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a final decision issued in August 2003, the RO 
determined that new and material evidence had not been 
received in order to reopen the Veteran's claim of 
entitlement to service connection for a brain tumor (also 
claimed as colloid cyst of the third ventricle with 
obstructive hydrocephalus, status post resection resolved, 
ventriculoperitoneal shunt, post operative seizers, Dilantin 
hypersensitivity reaction, possible mild diffuse cerebral 
impairment).

2.  Evidence added to the record since the final August 2003 
RO denial is new, but it is not material because it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
seizures due to brain surgery.



CONCLUSIONS OF LAW

1.  The August 2003 rating decision that determined that new 
and material evidence had not been received in order to 
reopen the Veteran's claim of entitlement to service 
connection for a brain tumor is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) 
[(2009)].

2.  New and material evidence has not been received in order 
to reopen the Veteran's claim of entitlement to service 
connection for seizures due to brain surgery.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, an October 2005 letter, sent prior to 
the initial unfavorable RO decision issued in November 2005, 
advised the Veteran that his claim of entitlement to service 
connection for seizures due to brain surgery was previously 
denied on the merits in September 1990 because the evidence 
of record demonstrated that such existed prior to service and 
was not aggravated by service.  In this regard, the Board 
notes that the Veteran's claim was most recently denied in an 
August 2003 on the basis that new and material evidence 
sufficient to reopen the claim had not been received.  While 
the October 2005 letter did not inform the Veteran of this, 
the Board observes that such is not required by Kent.  
Specifically, in Kent, the Court held that in the context of 
a claim to reopen a previously denied claim for service 
connection, the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent at 9-10.  The Veteran was 
also advised of the need to submit new and material evidence 
in order to reopen his claim and was provided with the 
definition of new and material evidence.  The October 2005 
letter further informed him of the information and evidence 
necessary to substantiate his underlying service connection 
claim.  Therefore, the Board finds that the October 2005 
letter satisfied VA's duty to notify under Kent, supra.  
Additionally, such letter also informed the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.

The Board notes that a letter attached to the July 2006 
Statement of the Case advised the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
The Veteran's claim was readjudicated by the RO subsequent to 
this notice, at the time of the April 2007 Supplemental 
Statement of the Case.  However, as the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Therefore, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The duty to assist also 
includes obtaining a medical examination or opinion when 
necessary to decide the claim.  In the instant case, the 
Board notes that the VCAA and its implementing regulations 
include clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who attempts to reopen a 
previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and 
(3).  Such assistance includes obtaining service records, 
records in the custody of a Federal agency, and private 
records adequately identified by the claimant, but, prior to 
reopening a claim, there is no duty to obtain a VA medical 
examination or opinion. As the Veteran's claim is not 
reopened herein, there is no obligation on the part of VA to 
provide a medical examination or opinion in connection with 
his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to 
notify and assist.  In the circumstances of this case, 
additional efforts to assist or notify the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.

New and Material Evidence

Service connection for a brain tumor was previously denied in 
an August 2003 rating decision.  Although the RO declined to 
reopen the Veteran's September 2005 claim of entitlement to 
service connection for seizures due to brain surgery, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.

The claim of entitlement to service connection for seizures 
due to brain surgery may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Veteran filed this application to reopen his claim in 
September 2005, in the form of a claim of entitlement to 
service connection for seizures due to brain surgery.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

By way of background, a September 1990 rating decision denied 
service connection for a brain tumor as such condition 
existed prior to service and was not aggravated by service. 

In the August 2003 rating decision, the RO denied determined 
that new and material evidence had not been received in order 
to reopen the Veteran's claim of entitlement to service 
connection for a brain tumor (also claimed as colloid cyst of 
the third ventricle with obstructive hydrocephalus, status 
post resection resolved, ventriculoperitoneal shunt, post 
operative seizers, Dilantin hypersensitivity reaction, 
possible mild diffuse cerebral impairment).  The evidence 
before VA at the time of the prior final decision in August 
2003 consisted of the Veteran's claim of entitlement to 
service connection for a brain tumor, his service treatment 
records, and the statements of the Veteran, a family member, 
and a third party.  The RO determined that new and material 
evidence sufficient to reopen the Veteran's claim was not 
received, as the evidence did not establish that the 
Veteran's brain tumor was incurred in or aggravated by his 
period of service.  The August 2003 rating decision was not 
appealed and became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2009)].

The Veteran applied to reopen his claim of entitlement to 
service connection for seizures due to brain surgery in 
September 2005.  Newly received evidence since August 2003 
includes post-service private treatment records dated from 
May 1990 to February 2003, VA treatment records dated in 
2005, and the Veteran's own statements.  Such evidence 
reflects that the Veteran's brain tumor had been successfully 
removed and that he had a shunt in place.  Additionally, an 
October 2005 VA treatment record revealed that the Veteran is 
neurologically stable and a November 2005 VA treatment record 
noted that the Veteran had headaches a couple of times a 
month and had three seizures since his in-service operation, 
but none recently.  

The Board finds that the evidence received since the last 
final denial in August 2003 is new in that it was not 
previously considered by agency decision makers.  
Additionally, such evidence is not cumulative or redundant of 
the other evidence of record.  However, the evidence is not 
material in that it does not relate to an unestablished fact.  
Specifically, the newly received evidence does not address 
whether the Veteran's brain tumor pre-existed service or 
whether it was caused or aggravated by his military service.   

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial in August 2003 does 
not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
seizures due to brain surgery.  As such, the Board finds that 
the evidence received since August 2003 is not new and 
material and the requirements to reopen the claim of 
entitlement to service connection for seizures due to brain 
surgery have not been met.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's new and material claim.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for seizures due to brain surgery is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


